Title: From John Sullivan, with John McDuffee’s Answers to Queries concerning the Moose, 5 March 1781–12 March 1784
From: Sullivan, John,McDuffee, John
To: Jefferson, Thomas,Sullivan, John




Sir
Durham March 12th. 1784

I have now the honor to inclose answers to your Queries respecting the Moose, and beg you will excuse the long delay. It was late  in February when I arrived at Durham and being deeply impressed with the necessity of having your Queries answered with the greatest exactness I wrote to persons in various parts of the Country but have as yet received no answers but the inclosed. My principal reliance was on the Gentleman who signs the inclosed; and upon a Clergyman one of my friends settled in one of the Frontier Towns in the Province of Maine; in whose parish lives one Jonathan Door taken by the Indians when an Infant, and remained with them thirty Years became one of them and has hunted with them in every part of America North of the Ohio. He was with difficulty prevailed upon to return to his Friends about the Year 1764 and has since become a regular sober and Industrious Citizen. I have requested the Clergyman to procure from him and forward answers to all your Queries which I will transmit as soon as they come to hand.
Colo. McDuffee who signs the inclosed followed the business of hunting for many years in the Early part of his life, was a Captain of the Rangers in the last French War; has been in every part of Canada and Nova Scotia, and in many other parts of America, was a Colonel in our service this War and is now settled in a Town (but a few Years since) one of the frontier Towns of New Hampshire; in which Town there are many persons who have been brought up in the business of hunting. The Colonel is himself a man of observation and of strict veracity. I therefore suppose you may rely with great safety upon Every thing he has said on the subject. I shall however forward the other answers as they come to hand. General Whipple has not as yet given me an answer whether he can procure the Skeletons of a Moose as he waits to see his brother. When he does if it should be in the Negative I will endeavor to procure one myself and lest a disappointment should take place from him have already wrote my friends in the frontier settlements to procure me one if possible.
I had the pleasure to see Colo. McDuffee yesterday who desired me to add to his observations “That in the summer season the Moose wades into the ponds and Rivers pulls up and Eats the Roots of Pond Lilleys and other water Flowers, and that the Indians by lying in ambush kill more of them in such places in the summer season than in any other way.” You will be so obliging as to make my most respectful Compliments to Doctor Lee and inform him that when I go to April Court in the Province of Main I will make the proper inquiries respecting the unappropriated Lands in the Eastern Quarter and give him the Earliest information.  The subjects of Natural history you may depend on as soon as they can be procured and the rivers (which are now frozen) will admit of their being sent on.
I have the honor to be with the most Lively sentiments of Esteem & respect sir Your most obedt & very humble servant,

Jno Sullivan



EnclosureJohn McDuffee to John Sullivan, with Answers to Queries concerning the Moose

Rochester March 5th. 1784


1. Is not the Caribou and the Black Moose one and the same Animal? The Carabou Calevan or Indian Shovler is an Animal very different from the Moose. His hoofs are like a Horses his Horns are short and have no prongs, is about the bigness of a small Horse, lives in Heaths and Swamps, feeds chiefly on Roots which he digs up with his feet, is seldom seen in this quarter of the Country.
2. Is not the grey Moose and the Elk one and the same Animal and quite different from the former? The Elk is Deer of a large size and is known by the name of the Newfoundland Deer. The Black and Grey Moose are one and the same Animal. The Black are mostly found to the Eastward, the Grey to the South-ward.
3. What is the heighth of the grey Moose at the weathers, its length from the Ears in the root of the Tail, and its circumference where largest? One of the largest is about 8½feet high at the weathers, 8½or 9 feet long, behind his fore legs is about 7 feet in circumference.
[4.] Has it a Sollid or Cloven Hoof? Cloven.
5. Do their feet make a loud ratling as they run? They do.
6. Is the under part of the Hoof covered with Hair? It is not.
7. Are they a Swift Animal? They trott exceeding fast and have no other gait.
8. Do they sweat when hard run or only drip at the tongue? Only drip at the Tongue.
9. At what season do they shed their Horns, and when recover them? They shed their Horns in January, push’d off by the succeeding Horns and recover them gradually ’till push’d off again by Succession.
10. Has the Doe Horns as well as the Buck? They have not.
11. How many young does She produce at a time?She has but one the first time, ever after two.
12. What is their Food? Brouse and Bark of Trees chiefly of Maple.
13. How far southward are they known? No farther than Hudsons River, to the southward of that the Moose are grey.
14. Have they ever been tamed and used to any purpose? They are Easily tamed, but can bear no labour.

15. Are the Horns of the Elk Palmated, or are they round and pointed? The Horns are the same as a Deers only flatted at the topp.
16. Has the Elk always or ever a white spot a foot in Diameter round the root of the Tail? I never saw but one; that had none.

Sir
The above answers are the best I am able to give to your Queries, would only observe that there is a Moose’s Horn in one of the Pig-wackett Towns so large that is Used for a Cradle to rock the Children in. Am Sir with due Respects Your Most Humble Servant,

John Mc Duffee


